 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 447 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2004 
Mr. Walsh submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce
 
CONCURRENT RESOLUTION 
Congratulating the Syracuse University men’s lacrosse team on winning the NCAA Division I National Championship. 
 
Whereas on Monday, May 31, 2004, the Syracuse University men's lacrosse team won the NCAA Division I National Championship in Baltimore, Maryland; 
Whereas this title represented the ninth National Championship for the Syracuse University men's lacrosse program and the third NCAA Division I title in the past five years; 
Whereas on Monday, May 31, 2004, the Syracuse men's lacrosse team defeated the Midshipmen of the United States Naval Academy 14-13; 
Whereas the Orangemen were led by Michael Powell, a senior from Carthage, New York, who was voted Most Outstanding competitor in the 2004 NCAA Division I Men's Lacrosse Tournament; 
Whereas Michael Powell completed his remarkable career as the leading scorer in the history of the Syracuse University men's lacrosse program and scored the final and winning goal of the 2004 NCAA Championship Game; 
Whereas the Orangemen were supported in their title run by outstanding efforts from seniors Dan DiPietro, Nick Donatelli, Kevin Dougherty, Sean Lindsay, Brian Nee, and Alex Zink; 
Whereas Head Coach John Desko has led the Syracuse University men's lacrosse team since 1999, having served as a member of the Orangemen lacrosse community since 1976; 
Whereas Head Coach John Desko, a former All-American defenseman, has led the Syracuse University men's lacrosse team to three NCAA Division I titles since 1999; 
Whereas his outstanding assistants Roy Simmons III, Kevin Donahue, and Ryan Powell complement the strong leadership of Coach John Desko and deserve enormous credit for continuing the tradition of excellence in lacrosse at Syracuse University; and 
Whereas the students, alumni, and staff of Syracuse University and the fans of Syracuse lacrosse should be congratulated for their long standing commitment to and pride in their Orangemen lacrosse team: Now, therefore, be it 
 
That the Congress— 
(1)congratulates the Syracuse University men's lacrosse team for winning the 2004 NCAA Division I National Championship; 
(2)recognizes the achievements of all the team's players, coaches, and support staff and invites them to the United States Capitol Building to be honored; 
(3)requests that the President recognize the achievements of the Syracuse University men's lacrosse team and invite them to the White House for an appropriate ceremony honoring a national championship team; and 
(4)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to Syracuse University for appropriate display and to transmit an enrolled copy of this resolution to each coach and member of the 2003 NCAA Division I Men's Lacrosse National Championship team. 
 
